ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Blue Rock Structures, Inc.                   )      ASBCA No. 59525
                                             )
Under Contract No. N40085-10-D-0260          )

APPEARANCES FOR THE APPELLANT:                      Mr. Brent Hartness
                                                     President
                                                    Mr. Christopher Lawson
                                                     Vice President of Construction

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Tracey R. Rockenbach, Esq.
                                                    Tamiko N. Walker, Esq.
                                                     Senior Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 December 2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59525, Appeal of Blue Rock
Structures, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals